DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 11/16/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US Patent 10,287,511.
Regarding claim 1, Kumar teaches a catalyst comprising:
a) A non-zeolite material of 70-95 wt% (column 30 line 9);
b) A first zeolite comprising 3-18 wt% with respect to the catalyst (column 30 line 10); 
c) A second comprising 2-12 wt% with respect to the catalyst (column 30 line 14); and wherein at least one zeolite is modified with about 0.3 to 1.0 wt% of a metal. (column 7 line 40-42 and column 30 line 19).
Kumar teaches the metal content is with respect to the catalyst, however the range would overlap with the claimed range when taken in respect to the second zeolite since the content of the two zeolites are similar.
With respect to the overlapping ranges, when the claimed ranges overlap or lie inside the prior art ranges, a prima facie case of obviousness exists.
Regarding claim 2, at least one zeolite can be selected from ultra-stable Y or rare earth exchanged USY (column 6 lines 5-15).
Regarding claim 3, the second zeolite can be selected from ZSM-5, ZSM-11, ZSM-22, SAPO-11 and combinations thereof (column 6 lines 45-47).
Regarding claims 4 and 5, the first zeolite can have a pore size from 7-8 Å (column 5 line 67) and a second zeolite pore size from 5-6 Å (column 6 line 45).
Regarding claims 6-8, the second zeolite comprises a Si/Al ratio between 25 to 100 (column 8 lines 29) or 30 to 80 (column 8 line 54).
Regarding claims 9 and 10, the non-zeolite material is a combination of active and inactive material having ratio of 0.4-0.5 (about 1:2-1:1.25 pertinent to claim 10).  The active material can be alumina based that provides the primary cracking sites for cracking of larger molecules.  The inactive material can include a binder and filler.  The binder is selected from a group comprising of silica, silica-alumina and phosphate.  The filler is selected from a group comprising of kaolin clay, montmorillonite clay, bentonites clay, laolinite clay, halloysite clay, and combinations thereof (column 5 lines 5-15).
Regarding claims 11 and 12, the second zeolite is modified with phosphorus, alkaline earth metal, Fe, Zn, or Mn (column 7 line 40). Kumar discloses that the zeolite comprises an alkaline earth and at least one transition metal, thus implies that multiple metals can be included (column 32 lines 1-3). The zeolite is modified with about 0.3 to 1.0 wt% of a metal. (column 7 line 40-42 and column 30 line 19). Thus, it would be reasonable to one having ordinary skill in the art to apply this range to the transition metals.
Regarding claims 13 and 14, the catalyst’s use is not given patentable weight in a claim group directed to the catalyst composition. However, it can be for cracking hydrocarbons (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772